[Cite as State v. Grier, 2013-Ohio-1661.]




                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 98637


                                       STATE OF OHIO
                                                PLAINTIFF-APPELLEE

                                                  vs.

                                        CEDRIC GRIER
                                                DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                       Case No. CR-552275

              BEFORE:           Blackmon, J., Boyle, P.J., and E.T. Gallagher, J.

              RELEASED AND JOURNALIZED:                     April 25, 2013
                                     -i-

ATTORNEY FOR APPELLANT

Rick L. Ferrara
2077 East 4th Street, Second Floor
Cleveland, Ohio 44114

ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

Maxwell M. Martin
Assistant Prosecuting Attorney
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
PATRICIA ANN BLACKMON, J.:

       {¶1} Appellant Cedric Grier appeals his sentence and assigns the following error

for our review:

       I. The trial court acted contrary to law when it imposed consecutive
       sentences without authority to do so under the Ohio Revised Code.

       {¶2} Having reviewed the record and pertinent law, we affirm the trial court’s

sentencing decision. The apposite facts follow.

       {¶3} On July 20, 2011, the Cuyahoga County Grand Jury indicted Grier on one

count of attempted murder, three counts of felonious assault, and four counts of

aggravated burglary, all with one and three-year firearm specifications attached. The

grand jury also indicted Grier on one count of having weapons under a disability.       Grier

was on probation for four separate cases at the time he was indicted. On July 22, 2011,

Grier pleaded not guilty at his arraignment. Thereafter, numerous pretrials followed.

       {¶4} On May 12, 2012, pursuant to a plea agreement with the state, Grier

pleaded guilty to amended charges of misdemeanor assault and a fourth-degree burglary.

 In exchange, the state dismissed the remaining charges along with the attached firearm

specifications.   The state recommended a sentence of time served for Grier, who had

been in jail for approximately 307 days by the time he pleaded guilty to the amended

charges.

       {¶5} On June 8, 2012, the trial court imposed concurrent sentences of six and 18

months for assault and burglary, respectively. Further, the trial court imposed a total of
28 months on the four separate cases for which Grier was on probation at the time the

instant charges occurred. Finally, the trial court ordered the combined sentences in the

separate cases to be served consecutively to the most recent case for a total prison term of

46 months.

                                 Consecutive Sentences

       {¶6} In the sole assigned error, Grier argues the trial court’s imposition of a

consecutive sentence was contrary to law.

       {¶7} Preliminarily, we note, an appellate court must conduct a meaningful

review of the trial court’s sentencing decision. State v. Johnson, 8th Dist. No. 97579,

2012-Ohio-2508, ¶ 6, citing State v. Hites, 3d Dist. No. 6-11-07, 2012-Ohio-1892, ¶ 7.

Specifically, R.C. 2953.08(G)(2) provides that our review of consecutive sentences is not

an abuse of discretion standard. State v. Goins, 8th Dist. No. 98256, 2013-Ohio-263.

       {¶8} An appellate court must “review the record, including the findings

underlying the sentence or modification given by the sentencing court.” Id.           If an

appellate court clearly and convincingly finds either that (1) “the record does not support

the sentencing court’s findings under [R.C. 2929.14(C)(4)]” or (2) “the sentence is

otherwise contrary to law,” then “the appellate court may increase, reduce, or otherwise

modify a sentence * * * or may vacate the sentence and remand the matter to the

sentencing court for resentencing.” Id.

       {¶9} Additionally, a sentence imposed for a felony shall be reasonably calculated

to achieve the two overriding purposes of felony sentencing: (1) “to protect the public
from future crime by the offender and others,” and (2) “to punish the offender using the

minimum sanctions that the court determines accomplish those purposes.” R.C.

2929.11(A).    The sentence imposed shall also be “commensurate with and not

demeaning to the seriousness of the offender’s conduct and its impact upon the victim,

and consistent with sentences imposed for similar crimes committed by similar

offenders.” R.C. 2929.11(B).

      {¶10}    The General Assembly, through the enactment of H.B. 86, recently

amended Ohio’s sentencing statutes. Pertinent to this appeal, the revisions under H.B. 86

now require a trial court to make specific findings when imposing consecutive sentences.

Specifically, R.C. 2929.14(C)(4) provides as follows:

      (4) If multiple prison terms are imposed on an offender for convictions
      of multiple offenses, the court may require the offender to serve the
      prison terms consecutively if the court finds that the consecutive service
      is necessary to protect the public from future crime or to punish the
      offender and that consecutive sentences are not disproportionate to the
      seriousness of the offender’s conduct and to the danger the offender
      poses to the public, and if the court also finds any of the following:

      (a) The offender committed one or more of the multiple offenses while
      the offender was awaiting trial or sentencing, was under a sanction
      imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised
      Code, or was under post-release control for a prior offense.

      (b) At least two of the multiple offenses were committed as part of one
      or more courses of conduct, and the harm caused by two or more of the
      multiple offenses so committed was so great or unusual that no single
      prison term for any of the offenses committed as part of any of the
      courses of conduct adequately reflects the seriousness of the offender’s
      conduct.
       (c) The offender’s history of criminal conduct demonstrates that
       consecutive sentences are necessary to protect the public from future
       crime by the offender.

       {¶11}     According to this statute, a sentencing court must analyze whether

consecutive sentences are necessary to protect the public, punish the offender, are not

disproportionate, and make one additional finding. “A trial court satisfies this statutory

requirement when the record reflects that the court has engaged in the required analysis

and has selected the appropriate statutory criteria.” State v. Battle, 8th Dist. No. 98294,

2013-Ohio-816, citing Goins, supra.

       {¶12} In making these findings, a trial court is not required to use “talismanic

words to comply with the guidelines and factors for sentencing.” State v. Brewer, 1st Dist.

No. C-000148, 2000 Ohio App. LEXIS 5455 (Nov. 24, 2000). But it must be clear from

the record that the trial court actually made the findings required by statute. See State v.

Pierson, 1st Dist. No. C-970935, 1998 Ohio App. LEXIS 3812 (Aug. 21, 1998). A trial

court satisfies this statutory requirement when the record reflects that the court has

engaged in the required analysis and has selected the appropriate statutory criteria. See

State v. Edmonson, 86 Ohio St.3d 324, 326, 1999-Ohio-110, 715 N.E.2d 131.

       {¶13} In the instant case, in imposing the consecutive sentence, the trial court

specifically stated:

       Now, I’ve imposed consecutive time. * * * However, the reason why
       I’m doing this is because I think that the harm is so great or unusual
       that a single term will not adequately reflect the seriousness of the
       crime, the seriousness of defendant’s conduct and/or criminal history.
         Therefore, a consecutive term is needed to protect the public. The
         defendant has been given opportunities time and again by this court to
         correct his ways. He has an extensive criminal record and an
         extensive juvenile criminal record. He started receiving cases from
         this court almost from the time he’s turned 21.

         The court has tried repeatedly to get him to see the error of his ways;
         however, that has fallen on deaf ears time and again. In March 2011,
         the court indicated that it would not, you know tolerate any further
         violations of any of the community control. But, again, the defendant
         went out and in case number 525272 [sic] was involved in another
         serious offense. Tr. 107.

         {¶14} A review of the above excerpt and the sentencing transcript as a whole

indicates that the trial court made thoughtful and extensive findings before imposing the

consecutive sentence. The trial court discussed the need to protect the public and punish

Grier. The trial court also addressed proportionality when it found that the harm was so

great or unusual that a single term would not adequately reflect the seriousness of the

crime.

         {¶15}    Finally, the trial court indicated that Grier was on probation for four

separate cases when he committed the instant crimes.             The trial court discussed its

repeated attempts to get Grier to see the errors of his ways, but lamented that it had fallen

on deaf ears. Based on the foregoing, we conclude the trial court fully met the statutory

requirements to impose consecutive sentences. Accordingly, we overrule the sole

assigned error.

         {¶16} Judgment affirmed.

         It is ordered that appellee recover of appellant its costs herein taxed.

         The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate be sent to said court to carry this judgment into

execution. The defendant’s conviction having been affirmed, any bail pending appeal is

terminated. Case remanded to the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



PATRICIA ANN BLACKMON, JUDGE

MARY J. BOYLE, P.J., and
EILEEN T. GALLAGHER, J., CONCUR